 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDUNITED BROTHERHOODOF CARPENTERSAND JOINERSOF AMERICA, LOCAL581, AND HORACE DAGNAN,ITSBUSINESSAGENTandORA COLLARD..Case No.14-CD-21.February 26, 1952Decision and Determination of DisputeSTATEMENT OF THE CASEThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofsection 8 (b), the Board is empowered and directed to hear and deter-mine the dispute out of which such unfair labor practice shall havearisen...."On April 25, 1951, Ora Collard filed with the Regional Directorfor the Fourteenth Region a charge against United Brotherhood ofCarpenters and Joiners of America, Local 581, and Horace Dagnan,its business agent, herein sometimes called the Respondents, allegingthat they had engaged in unfair labor practices within the meaningof Section 8 (b) (4) (D) of the Act.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.74 and 102.75 of the Board's Rules and Regulations, the RegionalDirector investigated the charge and provided for a hearing upon duenotice to all parties.The hearing was held before Milton O: Talent,hearing officer, on December 20, 1951.All parties appeared at thehearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidence hearing on theissues.The rulings of the hearing officer made at the hearing are freefrom prejudicial error and are hereby -affirmed.The Respondents'motion made at the hearing to dismiss the notice of hearing and theunfair labor practice charge is denied for the reasons given herein-after.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board finds :1.Aronson's BusinessKnute E. Aronson, the primary employer, is a general buildingcontractor having his principal place of business in Herrin, Illinois.During 1950, Aronson performed within the State of Illinois contract-ing services valued in excess of $50,000 for companies each of whichannually shipped outside the State goods valued in excess of $25,000.The parties admit, and the Board finds, that Aronson is engagedin commerce within the meaning of the National Labor Relations Act.98 NLRB No 47. UNITED BROTHERHOOD OF CARPENTERS AND JOINERS,ETC. 3472.The Disputea.The factsAronson's principal business as a general contractor is the dis-mantling and reassembling of buildings.Ora Collard, the chargingparty, has a small sheet metal business.From 1947 to March 1951,Collard did all the sheet metal work on Aronson's various jobs, em-ploying from 1 to 20 employees.Early in 1951, Aronson was engagedin dismantling and reassembling a building for General RadiatorCompany.Part of the work was performed by carpenters employeddirectly by Aronson.As usual, Collard and his employees, who weremembers of the Sheet Metal Workers Union, were removing and rein-stalling corrugated iron roofing and siding.About the middle of February 1951, Respondent Dab an, businessagent of Carpenters' Local 581, asked Aronson to remove the sheetmetal workers and replace them with carpenters.Aronson refused,saying that he had no authority to do so.On February 21, 1951, theCarpenters' International notified Dagnan that the application ofcorrugated metal siding and roofing to wood frame buildings (thework being performed by Collard and his employees) belonged to the'Carpenters, and that Aronson, a member of the Carpenters Union,shouldso assignthe work.On March 1, 1951, Aronson together with'6 or 7 of the carpenters employed directly by him, attended a meetingof Local 581, at which a motion was passed "that no more carpentersof 581 work for Aronson on the job involved until jurisdiction issettled on corrugated roofing and siding."Following this meeting,Aronson notified Collard that he was going to take the sheet metalworkers off the job.Collard acquiesed.Aronson then replaced thesheet metal workers doing the corrugated iron work with carpenterswhom he employed directly.Aronson's work on the General Radiator job was completed inApril.Since that date he has finished a second job, and at the timeof the hearing was at work on a third.The present job has corrugatedroofing and siding work, the kind formerly done by Collard and hissheet metal workers, and now being performed by carpenters.In a manner not clear in the record,' the dispute. over who should'do the corrugated iron work was put before the National Joint Boardfor Settlement of Jurisdictonal Disputes, Building and ConstructionIndustry.The submission was not pursuant to an agreement, eitheroral orwritten, among the parties.Nor were Aronson or Collard'Collard testified that he had written to the National Joint Board,but was hazy on hisdates.He also stated that he had discussed his case with the business agent of the localSheet Metal Workers Union.The initial telegram from John T. Dunlop, chairman of theNational Joint Board,attempting to dispose of the dispute,mentions only the presidentof the Sheet Metal Workers International as the moving party in bringing the disputebefore the Joint Board. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDmembers of employer associations which had agreed to submit juris-dictional disputes to the National Joint Board.In any event, on March 20, 1951, the chairman of the National JointBoard notified all parties that the Joint Board had voted that thecontractor (Aronson) "proceed with the work as orignally assigned,which was to Sheet Metal Workers."Local 581 and Aronson ignoredthis, as well as several additional notifications of like tenor.OnApril 24,1951, Collard filed the present charge.On December 3, 1951, the chairman of the National Joint Boardsent all parties a telegram, which stated that on November 30, 1951,the Joint Board had considered the jurisdictional dispute betweenthe Carpenters and the Sheet Metal Workers; that it had voted thatit had no authority to determine the assignment of contracts and hadnot done so in its earlier decision; and that the former decision didnot apply to work currently in progress.Our Regional Director, onDecember 6, 1951, served all parties with notice of the charge filedand notice of hearing.b.Contentions of the partiesCollard, the charging party, asserts that by the conduct aforesaidthe Respondents have violated Section 8 (b) (4) (D) of the Act.The Respondents contend that (1) the General Radiator job havingbeen completed, the matter is moot, and (2) at the time of the hearing,the dispute was before the National Joint Board.2c.Applicability of the statuteCollard has charged, and the record shows, that the present casearises from the successful efforts of the Respondents to force the assign-ment of corrugated iron work to carpenters rather than to sheet metalworkers.The dispute is therefore properly before this Board unless,as urged by the Respondents, it has become moot or is in the processof being settled in a manner provided by statute.Although the particular job which gave rise to the present casehas been completed, the underlying jurisdictional dispute has not beenresolved.It exists as much on Aronson's present job as on the com-pleted jobs.A determination by the Board is therefore still necessary.Accordingly, we reject the Respondents' contention that the case ismoot.'2 In support of the motionto dismiss,the Respondents also contend that the 8 (b) (4)(D) charge is inconsistent with an 8(b) (2) charge,also filedby Collardagainst Local581.Irrespective of the existenceof the lattercharge and claimed inconsistency, thisdoes not constitute a defense to this proceeding.3 Local 4, United Brotherhood of Carpenters and Joiners of America(Ira A. WatsonCompany)v.N. L R B ,341 U. S 707 ;N. L R B.v Denver Building and ConstructionTrades Council(HenryShore), decided October18, 1951, 28LRRM 2660 (C. A. 10) ;Wood Wire and Metal Lathers International Union, LocalNo 234, AFL (Acousti Engi-neering Company),97 NLRB 574. UNITED BROTHERHOOD OF CARPENTERS AND JOINERS, ETC. 349Section 10 (k) provides that whenever a person is charged withhaving violated Section 8 (b) (4) (D) :the Board is empowered and directed to hear and determine thedispute out of which such unfair labor practice shall have arisen,unless,within ten days after notice that such charge has beenfiled, the parties to such dispute submit to the Board satisfactoryevidence that they have adjusted, or agreed upon methods forthe voluntary adjustment of, the dispute.Upon compliance bythe parties to the dispute with the decision of the Board or uponsuch voluntary adjustment of the dispute, such charge shall bedismissed.(Emphasis supplied.)There is no evidence that the parties haveadjustedtheir dispute.In fact, the evidence points to the contrary.Nor is there any evi-dence that they have "agreed upon methods for the voluntary adjust-ment of the dispute."Unlike theManhattan Construction Companycase,4 there is no evidence here of any agreement by the interestedparties to submit the jurisdictional dispute to the National JointBoard and to be bound by its determination.All that the recordshows is that either Collard or the Sheet Metal Workers (which is nota party to this proceeding) induced the Joint Board to accept juris-diction; that the Joint Board issued a decision which the Respondentsand Aronson ignored; and that finally the Joint Board declared thatits decision applied only to the General Radiator job which had beencompleted and was not intended to apply to work then in progress.This is not the kind of "agreed upon method for the voluntary ad-justment" of a jurisdictional dispute intended by the statute to freethe National Labor Relations Board from the mandate to hear anddetermine the dispute.We so find.d.Merits of the disputeAt the time the Respondents demanded of Aronson that the corru-gated iron work be given to carpenters, Aronson had assigned suchwork to subcontractor Collard, who employed sheet metal workers.The Respondents objected not to the subcontracting, but to the factthat sheet metal workers rather than carpenters were doing a particu-lar type of work.The dispute in essence was therefore one over anemployer's assignment of work to members of one rather than anothercraft.It is now well established that an employer is free to make such as-signments free of strike pressure by a labor organization, "unless suchemployer is failing to conform to an order or certification of the Board'United Brotherhood of Carpenters and Joiners of America,Local943,AFL(ManhattanConstruction Company,Inc), 96 NLRB 1045. See alsoInternational Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America (Wm F. Traylor),97 NLRB 1003. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermining the bargaining representative for employees performingsuch work." 5The Respondents do not claim that Carpenters' Local581 is the certified bargaining representative for employees perform-ing the corrugated iron work.We find, accordingly, that the Respondents were not lawfully en-titled to require Aronson to assign the corrugated iron work tocarpenters rather than to sheet metal workers.We are not, however, by this action to be regarded as "assigning"the corrugated iron work in question to sheet metal workers or tosubcontractor Ora Collard.6Determination of DisputeUpon the basis of the foregoing findings of fact, and upon the en-tire record in this case, the Board makes the following determinationof dispute pursuant to Section 10 (k) of the amended Act :1.United Brotherhood of Carpenters and Joiners of America, Local581, and Horace Dagnan, its business agent, are not, and have not been,lawfully entitled to force or require Knute E. Aronson to assign cor-rugated iron work to carpenters rather than to sheet metal workers.2.Within 10 days from the date of this Decision and Determinationof Dispute, the Respondents shall notify the Regional Director forthe Fourteenth Region in writing as to what steps the Respondentshave taken to comply with the terms of this Decision and Determina-tion of Dispute.MEMBER STYLES took no part in the consideration of the above De-cision and Determination of Dispute.a Juneau Spruce Corporation,82 NLRB 650.6InternationalHod Carriers,Building,and CommonLaborer'sUnion of America, LocalNo. 231, AFL (MiddleState TelephoneCompanyof Illinois),91 NLRB598: LosAngelesBuilding and ConstructionTradeCounsel,AFL (Westinghouse Electric Corporation),83NLRB 477.SCENIC CITRUS COOPERATIVE, INC.andINTERNATIONAL UNION OFUNITED BREWERY, FLOUR, CEREAL, SOFT DRINK & DISTILLERY WORK-ERS OF AMERICA,C. I.0.,PETITIONER.Case No. 10-RC-1666.Feb-ruary 201,1950Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frank E. Hamilton, Jr.,bearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.98 NLRB No. 49.